     Case 7:20-cv-04877-NSR Document 91
                                     84 Filed 12/17/20
                                              12/16/20 Page 1 of 2




Pillsbury Winthrop Shaw Pittman LLP
31 West 52nd Street | New York, NY 10019-6131 | tel 212.858.1000 | fax 212.858.1500
                                                                                                          12/17/2020

                                                                                              Kenneth W. Taber
                                                                                           tel: +1.212.858.1813
                                                                               kenneth.taber@pillsburylaw.com
December 16, 2020

VIA ECF
Hon. Nelson S. Román
United States District Judge
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

          Re:       CrossBorder Solutions, Inc. v. Hoy, Case No.: 7:20-cv-04877-NSR:
                    Request For Leave to File Under Seal Plaintiffs’ Exhibits B-J in
                    Support of Plaintiffs’ Motion for Leave to Amend Complaint

Dear Judge Román:

We write on behalf of Plaintiffs CrossBorder Solutions, Inc. and Cross Border
Transactions, LLC d/b/a CrossBorder Solutions (together, “Plaintiffs” or
“CrossBorder”) to request leave to file documents under seal.

First, CrossBorder seeks to file under seal a schedule prepared by my law firm
identifying over 100 CrossBorder confidential clients, marked as Exhibit J to my
November 2, 2020 Declaration (“Declaration”). These are each clients that we believe
Defendants unlawfully contacted, using a stolen CrossBorder client list, to solicit their
business. On November 2, 2020, we produced a copy of Exhibit J—Bates stamped
XBS000927-XBS000930 and marked Highly Confidential—to opposing counsel
pursuant to the parties’ Stipulated Confidentiality Agreement and Protective Order
(“Protective Order”). (See Dkt. No. 81).

Second, Exhibits B, C, D, E, H, and I to the Declaration were produced by Defendants
and marked CONFIDENTIAL. Additionally, Exhibits F and G (SONG1056-1071;
HOY00561-576) were produced by Defendants and marked HIGHLY
CONFIDENTIAL. Pursuant to the Protective Order, CrossBorder also seeks leave to
file these exhibits under seal. We respectfully request Exhibits B, C, D, E, H, and I be
filed entirely under seal and that Exhibits F and G be filed with appropriate redactions
to protect the names of CrossBorder clients, which are clearly visible.

Pursuant to Rule 4.A. of Your Honor’s Individual Rules of Practice in Civil Cases,
Plaintiffs must identify the redactions and explain the reasons for the redactions. Here,
Exhibits J, F, and G reveal confidential information by naming over 100 confidential


www.pillsburylaw.com
Case 7:20-cv-04877-NSR Document 91 Filed 12/17/20 Page 2 of 2
